Name: 2007/747/EC: Commission Decision of 19 November 2007 on the recognition of certification procedures in accordance with Article 9 of Regulation (EC) No 761/2001 of the European Parliament and of the Council allowing voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) and repealing Decision 97/264/EC (notified under document number C(2007) 5291) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  management;  technology and technical regulations
 Date Published: 2007-11-21

 21.11.2007 EN Official Journal of the European Union L 303/37 COMMISSION DECISION of 19 November 2007 on the recognition of certification procedures in accordance with Article 9 of Regulation (EC) No 761/2001 of the European Parliament and of the Council allowing voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) and repealing Decision 97/264/EC (notified under document number C(2007) 5291) (Text with EEA relevance) (2007/747/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 761/2001 of the European Parliament and of the Council of 19 March 2001 allowing voluntary participation by organisations in a Community eco-management and audit scheme (EMAS) (1), and in particular Article 9 thereof, Whereas: (1) The Commission has identified revised international standards and European accreditation requirements of certification bodies that meet the requirements of Article 9 of Regulation (EC) No 761/2001 and should therefore be recognised by the Commission. (2) The standards and accreditation requirements recognised by Commission Decision 97/264/EC of 16 April 1997 on the recognition of certification procedures in accordance with Article 12 of Council Regulation (EEC) No 1836/93 allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme (2) are no longer used and Decision 97/264/EC should therefore be repealed. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 14 of Regulation (EC) No 761/2001, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 9 of Regulation (EC) No 761/2001, the Commission recognises the following standards and accreditation requirements for the certification bodies: 1. in Austrian legislation: Environmental Management Law (UMG BGBl.I Nr.96/2001) in the relevant version applicable to environmental verifier organisations and individual environmental verifiers; 2. in German legislation: guidelines for accreditation of certification bodies for environmental management systems (EMS) and certification procedures for EMS  issued September 1996 by the German Federal Ministries of Environment, Nature Conservation and Nuclear Safety and for Economics and approved by the Environmental Verification Committee pursuant to Article 21 of the German EMAS Act (Umweltauditgesetz); 3. accreditation requirements, based on the corresponding Guidelines endorsed and made publicly available by the European cooperation for Accreditation (EA), for ISO 14001:2004 certification bodies accredited according to either of the following: (a) ISO/IEC 17021:2006 (Conformity assessment  Requirements for bodies providing audit and certification of management systems); (b) ISO/IEC Guide 66:1999 (General Requirements for bodies operating assessment and certification/registration of environmental management systems EMS) until 15 September 2008. Article 2 Decision 97/264/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 November 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 114, 24.4.2001, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 104, 22.4.1997, p. 35.